Citation Nr: 0509405	
Decision Date: 03/30/05    Archive Date: 04/07/05

DOCKET NO.  97-28 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder. 

2.  Entitlement to service connection for a colon disorder 
secondary to prostatitis.

3.  Entitlement to service connection for missing teeth due 
to dental trauma.

4.  Entitlement to service connection for residuals of 
frostbite

5.  Entitlement to service connection for residuals of injury 
to the right hand.  

6.  Entitlement to service connection for residuals of injury 
to the right leg.  

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
stomach disorder.  

8.  Entitlement to an earlier effective date prior to July 8, 
2002 for the grant of a 10 percent rating for hemorrhoids.


9.  Entitlement to an increased rating for hemorrhoids 
currently evaluated as 10 percent disabling effective from 
July 8, 2002. 

10.  Entitlement to an increased (compensable) rating for 
prostatitis. 

11.  Entitlement to a 10 percent rating under 38 C.F.R. 
§ 3.324 prior to July 8, 2002.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from May 1949 to 
August 1952.

This appeal arises from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  

In November 1960, the RO denied service connection for a scar 
on the right leg and a scar on the right hand.  At that time 
the RO found that the scars were noted at the time of the 
entrance examination and were not aggravated by service.  
This decision is final.  With regard to the current claims, 
the RO in May 1994 and January 1995 determined that new and 
material evidence has not been submitted to reopen claims of 
entitlement to service connection for right hand and for 
right leg scars, respectively.  However, the current claims 
of entitlement to service connection involve alleged in-
service injuries to the right hand and right leg that have 
not been the subject of a prior final decision.  As will be 
explained in the Remand section of this decision the Board 
finds that these issues should be adjudicated on a de novo 
basis.  Accordingly, these issues are as stated on the title 
page of this decision.  

The issues of entitlement to service connection for residuals 
of frostbite, for residuals of injuries to the right hand and 
right leg, and for a stomach disorder on a de novo basis, an 
increased ratings for chronic prostatitis and hemorrhoids, 
entitlement to an earlier effective date prior to July 8, 
2002 for the grant of a 10 percent rating for hemorrhoids, 
and entitlement to a 10 percent rating under 38 C.F.R. 
§ 3.324 prior to July 8, 2002 are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A cardiovascular disorder, first shown many years after 
service, in not of service origin or related to any incident 
in service.  

2.  Service connection is currently in effect for prostatitis 
and hemorrhoids.

3.  The veteran's colon disorder is not causally related to a 
service connected disability.

4.  Dental trauma to teeth numbered 2, 4 through 11, 13, 14, 
and 15 is of service origin

5.  In November 1960 the RO denied service connection for a 
stomach disorder.

6.  The evidence received since the unappealed November 1960 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  A cardiovascular disorder was not incurred in or 
aggravated by active service nor may it be presumed to have 
been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1154 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  A colon disorder is not proximately due to or the result 
of a service connected disease or injury.  38 C.F.R. § 3.310 
(2004).

3.  The November 1960 rating decision, which denied service 
connection for a stomach disorder, is final.  38 U.S.C.A. 
§ 7005 (West 2002).

4.  Evidence received since the November 1960 RO decision is 
new and material, and the veteran's claim for service 
connection for a stomach disorder is reopened. 38 U.S.C.A. § 
5108, (West 2002); 38 C.F.R. § 3.156(a) (2004).

5.  Dental trauma to teeth numbered 2, 4 through 11, 13, 14, 
and 15 was incurred in active duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This law defines VA's duty to assist and enhances 
VA's duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rules implementing the VCAA are found at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The Board notes 
that the provisions of 38 C.F.R. § 3.156(a) regarding new and 
material claims and second sentence of 3.159(c) were amended 
effective August 29, 2001.  These amendments are effective 
only on claims received on or after August 29, 2001, and are, 
thus, not relevant in the instant case. See 66 Fed. Reg. 
45620- 45632 (August 29, 2001).

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim if there is a 
reasonable possibility that such assistance would aid in 
substantiating the claim.  This duty to assist the veteran 
includes providing a medical examination or obtaining a 
medical opinion where such is necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  

The VCAA and regulations require VA to notify the claimant 
and the claimant's representative, if any, of any information 
and any medical or lay evidence, not previously provided to 
the Secretary, which is necessary to substantiate the claim.  
As part of the notice, VA shall inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a similar conclusion in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Recent amendments to 38 U.S.C.A. 
§§ 5102 and 5103 clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period.  

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claims.  The veteran was provided rating 
decisions, a statement of the case (SOC), a supplemental 
statement of the case (SSOC), and VCAA notice letters in June 
2002 and in December 2003.  These documents, collectively, 
provide notice of the law and governing regulations, as well 
as the reasons for the determination made regarding his 
claims.  By way of these documents, the veteran was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
his behalf.  The above-mentioned letters informed the veteran 
of what, if any, evidence VA would obtain.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist in 
obtaining and relevant evidence available to substantiate the 
claims.  VA examination reports are associated with the 
claims files.  There is no identified evidence that has not 
been accounted for and the veteran has been given the 
opportunity to submit written argument, to testify at a 
hearing, and to appoint a representative.  

The veteran was informed of the VCAA subsequent to the 
appealed rating decision in violation of the VCAA and the 
veteran was not specifically informed to furnish copies of 
any evidence in his possession as required by 38 C.F.R. 
§ 3.159.  The Board, however, finds that in the instant case 
the veteran has not been prejudiced by these defects.  The 
veteran was provided notice of the division of responsibility 
in obtaining evidence pertinent to his case and ample 
opportunity to submit and/or identify such evidence.  No 
additional evidence appears forthcoming.  Therefore, under 
the circumstances, the Board finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of unfair prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Entitlement to service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service. 38 U.S.C.A. § 1110, 1131. Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where 
the diagnosis of chronicity may be legitimately questioned. 
When the fact of chronicity in service is not adequately 
displayed, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a cardiovascular-renal disease becomes 
manifest to a degree of at least 10 percent within one year 
from the date of termination of service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such a disorder 
during the period of service. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

In the case of any veteran who engaged in combat with the 
enemy in active service during a period of war, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran. 38 U.S.C.A. § 
1154(b). Service connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary. 

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a 
veteran need only demonstrate that there is an approximate 
balance of positive and negative evidence in order to 
prevail.  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

The veteran's statements and testimony are considered to be 
competent evidence when describing the symptoms of a disease 
or disability or an injury. However, when the determinative 
issue involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  The veteran does not possess any 
specialized training and it is not contended otherwise.  

Service Connection for a Cardiovascular Disorder

Factual Background

The veteran's service medical records (SMRs) do not show any 
treatment or findings pertaining to a cardiovascular 
disorder.  During an August 1952 separation examination, his 
blood pressure reading was 118/70.  His cardiovascular system 
was clinically evaluated as normal.  Chest x-ray was 
negative.

The veteran's DD-214 reflects that he served in the Army in 
Korea.  His Military Operational Specialty Code (MOS) was 
4505, and he received the Korea Service Medal (KSM) with 
three bronze service stars, the Republic of Korea (ROK) 
Campaign Medal, and the Presidential Unit Citation (PUC).

During a September 1960 VA compensation examination, the 
veteran's blood pressure was 120/80 and heart sounds were 
normal.  A September 1960 VA chest X-ray was negative for any 
pulmonary, pleural, or cardiac pathology.  The RO 
subsequently established service connection for hemorrhoids 
and for prostatitis.  

In July 1983, the veteran requested non-service-connected 
pension due to a heart attack.  VA and private medical 
reports reflect that he had suffered an acute inferolateral 
myocardial infarction in June 1983.  The RO granted non-
service-connected pension in January 1984.   

The veteran was hospitalized by VA in July 1989 with a 
complaint of abdominal pain, fever, and jaundice.  The report 
notes a myocardial infarction in 1983 with current non-
insulin dependent diabetes, angina, and gallstones.  Blood 
pressure reading was 112/62 and the veteran appeared to be 
anemic.  The heart was regular in rate and rhythm.  

In January 1994, the veteran submitted claims for service 
connection for multiple conditions, including "adjunct 
service-connected disability for my cardiovascular 
disability."  He reported that he was hospitalized in a 
field hospital in Korea in 1951 while serving with the 37th 
Field Artillery (FA) Battalion (BN).  He submitted copies of 
SMRs.  None of these reflect any cardiovascular disorder or 
complaint.  

The veteran also submitted a copy of a service personnel 
record that reflects that he served in Korea from June 27, 
1950, to July 18, 1951.  During that time he participated in 
three named campaign or battles.  The first was named "UN 
Defensive" in which he participated from June 27, 1950 to 
September 15, 1950.  The next was named "UN Offensive" in 
which he participated from September 16, 1950, to November 2, 
1950.  The third battle or campaign in which he participated 
was named "CCF Intervention" from November 3, 1950, to July 
18, 1951.  The personnel record also notes that from August 
25, 1950, to July 21, 1951, he was attached to Service 
Battery, 37th FA Bn.  

In support of his service connection claim, the veteran 
submitted private medical records that reflect that he 
underwent a quadruple coronary artery bypass in March 1993 
for severe triple vessel coronary artery disease.  Other 
reports reflect that because the mediastinum never healed 
properly, he developed osteomyelitis and required a 
sternectomy and chest wall reconstruction.  

In August 1997, the veteran contended that the provisions of 
38 U.S.C.A. § 1154(b) should be applied.  

In February 1999, the veteran testified before an RO hearing 
officer that his cardiovascular condition first appeared in 
1950 or 1951 and that he was not sure what symptoms had 
appeared at that time, but that doctors gave him medicine.  
He recalled that that his first heart attack occurred later 
at Southside Hospital.  He testified that he currently 
received heart care at the VA hospital in Northport.

In November 1999, the National Personnel Records Center 
(NPRC) indicated that there were no further medical records 
or Surgeon General's Office records available.  NPRC 
reconfirmed this information in February 2000.

Subsequently, the veteran continued to receive VA and private 
treatment for his cardiovascular disorder.  

In a June 2002 letter, the RO requested that the veteran 
clarify the claim of entitlement to service connection for a 
cardiovascular condition.  The RO noted that the veteran had 
specifically requested "adjunct service connection" and 
asked him to explain whether he desired secondary service 
connection for a cardiovascular disorder, and, if so, what 
service-connected disability was involved.  The RO also asked 
the veteran to provide medical evidence linking his 
cardiovascular disorder to active service or to service-
connected disability.  

VA outpatient treatment reports were received at various 
times.  These reflect treatment for arteriosclerotic heard 
disease during and since the 1980s.  No etiology was 
supplied.  A January 1985 report notes, however, that the 
veteran had angina in June 1983 followed by myocardial 
infarction.  

In July 2003, a VA Medical Center reported that the veteran's 
earliest treatment reports were dated in 1983 and that those 
records were sent to the RO.  

In December 2003, a Social Security Administration (SSA) 
spokesperson reported that the agency had no records 
concerning the veteran.  

In December 2003, the veteran reported that he had no more 
evidence to submit.

In March 2004, the veteran or his representative submitted an 
article concerning cold temperatures experienced during the 
Chosin Reservoir campaign in November 1950.  The article 
notes that "CCF" is an acronym for Chinese Communist 
Forces.  In a March 2004 SSOC, the RO noted that the veteran 
had no combat decoration, had not claimed that he was present 
at the Chosin Reservoir, and that his SMRs did not mention 
any frostbite.  In June 2004, the veteran reported that he 
had no further information to submit.

Analysis

There is no medical evidence of any cardiovascular condition 
or hypertension during active service or for at least three 
decades thereafter.  There is no medical evidence, which 
relates the cardiovascular disorder to service or to service-
connected disability.  Even considering his claim of 
participation in combat, his separation examination report 
clearly reflects that he had no cardiovascular disorder at 
the time of separation in August 1952.  

After consideration all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The 
entitlement to service connection for cardiovascular disease 
is therefore not warranted.    

Secondary Service Connection for a Colon Disorder

Factual Background

During a February 1999 hearing, the veteran's representative 
presented a claim of entitlement to service connection for a 
colon disorder secondary to service-connected prostatitis.  
The veteran testified that a colon infection arose in the 
area of his prostatitis and enlarged prostate, which he 
suspected were related.  

The RO subsequently obtained a September 1998 VA surgery 
report reflecting hospitalization for complaint of left lower 
quadrant abdominal pain.  Exploratory laparoscopy with 
resection of the sigmoid colon and creation of a colostomy 
was performed.  Computerized tomography showed a likely 
perforated or burst sigmoid colon.  The liver had significant 
adhesions and there was a large inflammatory mass in the left 
lower quadrant surrounding the sigmoid colon.  The mass and 
the sigmoid colon were dissected and removed and a left-sided 
colostomy with bag was made.  The sigmoid was later found to 
contain copious diverticulae.  No mention was made of any 
relationship to the prostate gland.  The postoperative 
diagnosis was diverticulitis.  

A February 1999 VA hospital report notes that the veteran was 
readmitted for an elective colostomy takedown.  The report 
describes the procedure and notes that the veteran was status 
post colon cancer and perforated diverticulitis in September 
1998.  The report does not mention the prostate gland. 

Neither the June 2000 nor the July 2002 VA urology 
examination reports contains any link between prostatitis and 
diverticulitis or colon resection.  

Analysis

Secondary service connection is available where a service-
connected disability directly caused another disability and 
where a service-connected disability has aggravated a non-
service-connected disability.  38 C.F.R. § 3.310 (2003); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The medical evidence reflects that a colon resection became 
necessary as a result of diverticulitis that perforated the 
colon and caused a mass in the left lower quadrant of the 
abdomen.  One report mentions colon cancer; however, biopsy 
of the resected colon has not confirmed cancer.  Although 
prostatitis had been present since the early 1950s, left 
lower quadrant pain did not arise until September 1998.  No 
medical evidence tending to show that chronic prostatitis 
caused or aggravated any colon disorder has been presented.  
Rather, the medical evidence points to diverticulitis as the 
cause of the colon disorder.  

After consideration all the evidence of record, including the 
testimonial evidence, the Board finds that the preponderance 
of it is against the claim.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  
Accordingly, the Board finds that entitlement to secondary 
service connection for a disorder of the colon is therefore 
denied.  

Service Connection for Dental Trauma

The veteran claims that trauma to the mouth, which occurred 
on Korea caused the loss of his upper teeth.   

The service dental records show that at the time of the May 
1949 entrance examination teeth numbered 1 and 3 were absent, 
and tooth numbered 12 was carious.  A June 1949 examination 
showed that teeth numbered 4 and 8 were absent and tooth 
numbered 2 was carious.  The veteran received treatment for 
dental problems on several occasions, to include extractions 
of his upper teeth.  These records show no diagnosis of 
periodontal disease.  .  

In January 1953, the RO informed the veteran by letter that 
service connection had been established for teeth numbers 2, 
4 through 11, 13, 14, 15, 18, and 31.  

In a June 1997, the veteran reported a traumatic injury to 
the mouth while in Korea.  In February 1999, the veteran 
testified that he was treated while in Korea for loose teeth.  
The teeth were pulled when he returned home.  His description 
of the injury did not record properly and was intelligible

In May 2000, the Chief of VA's dental service at a VA medical 
facility reported that the veteran had brought in his SMRs 
for review.  The veteran also relayed, according to the 
letter, an account of having had his teeth loosened by 
traumatic injury to the face and teeth, resulting in 
extraction of the teeth.  The VA dental surgeon stated that 
the June 1949 examination showed that teeth numbered 3 and 12 
had non-restorative carries, which would have been the reason 
for their extraction only.  At the time of the October 1952 
separation examination all maxillary teeth were absent.  The 
examiner felt that the medical records of teeth extracted 
during active service were consistent with the veteran's 
account of dental trauma having occurred in active military 
service.  

Analysis

The veteran maintains that he sustained a traumatic injury to 
the mouth while in Korea which resulted on the extraction if 
his upper teeth.  The service medical and dental records 
reflect no definitive reference to a trauma to the mouth.  
However, the dental records shows that the majority of his 
upper teeth were extracted and there is no specific evidence 
relating these extractions to periodontal disease.  

In May 2000 the Chief of VA's dental service after reviewing 
the veteran's service dental records opined the maxillary 
teeth numbered 2, 4 through 11, 13, 14, and 15 were 
consistent with trauma to the upper teeth.  The Board finds 
that the evidence is equipoise and as such, the benefit of 
the doubt is in the veteran's favor.  38 C.F.R. § 3.102.  
Accordingly service connection for dental trauma to teeth 
numbered 2, 4 through 11, 13, 14, and 15 is warranted.   

New and Material Evidence for a Stomach Condition

The relevant evidence of record at the time of the November 
1960 RO decision is briefly summarized.  The SMRs contain a 
treatment report that reflects a stomach-related complaint; 
however, a later dated separation examination report reflects 
that the abdomen and viscera were normal.  

A September 1960 VA examination report reflects that the 
veteran reported in-service gastritis and treatment.  He 
reported that his stomach still bothered him.  He reported 
alternating diarrhea and constipation.  He reported morning 
sickness but no vomiting.  The abdomen was within normal 
limits.  The diagnosis was normal upper gastrointestinal 
tract.  

A September 1960 VA gastro-intestinal consultation report 
notes that the veteran had been treated during active service 
six or seven times for gas pains.  A barium swallow study 
notes a complaint of mid-abdominal gas pain, but no abnormal 
finding.  

In November 1960, the RO denied service connection for a 
stomach disorder.  The decision notes that the SMRs were 
negative for any relevant treatment.  The veteran did not 
appeal that decision which is final.  38 U.S.C.A. § 7105.  
However, the veteran may reopen his claim by submitting new 
and material evidence.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156.  In Hodge, the 
Federal Circuit further noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability.  Hodge, supra.

Subsequently received in February 1961, was a statement from 
the veteran in which he reported that he developed a stomach 
disorder for which he was treated during 1950 and 1951 in 
Korea at a 37th FA facility. 

July 1983 VA X-rays showed gallstones.  A July 1989 VA 
hospital report reflects that the veteran had been 
hospitalized for abdominal pain.  A non-filling gall bladder 
was noted and a cholecystectomy was performed.  Recovery was 
uneventful.  

He submitted copies of service personnel records that had not 
previously been considered; however, these did not tend to 
show that the veteran had developed a stomach condition 
during active service.  While the records are relevant to 
whether the veteran might have served in combat, the veteran 
does not need to show combat to prove that he was treated for 
stomach conditions during active service.  His SMRs contain 
adequate documentation of treatment for a stomach condition.  

In May 1994, the veteran submitted private medical records; 
however, these did not tend to show that the veteran 
developed a stomach condition during active service.  

Subsequently received VA and private medical records do not 
reflect that a stomach condition arose during active service.  
An October 1986 VA hospital report does note, however, that 
many gallstones were detected in July 1983 and that new onset 
Type II diabetes was detected.  The report notes that 
gallstones and diabetes in concert are significant risk 
factor for cholecystitis and other problems; however these 
are not relevant to the stomach claim.  A March 2000 VA 
report shows that gastroesophageal reflux disease (GERD) was 
diagnosed.

In February 1999, the veteran testified at the RO that he was 
in a field hospital in Korea for three days for tests on his 
stomach.  He testified that he had stomach cramps and was 
given Maalox(r) at that time and that he currently received 
treatment at Northport VA Medical Center.  

Analysis

The newly submitted march 2000 VA outpatient report showing 
that the veteran has GERD is new, in that it was not 
previously before the RO, and it is material, in that it 
established for the first time the presence of an upper 
gastrointestinal disorder.  Therefore it is new and material 
evidence and the claim for service connection for a stomach 
disorder is reopened. 


ORDER

1.  Entitlement to service connection for a cardiovascular 
disorder is denied.

2.  Entitlement to secondary service connection for a 
disorder of the colon is denied.  

3.  Entitlement to service connection for dental trauma to 
teeth numbered 2, 4 through 11, 13, 14, 15, is granted.

4.  New and material evidence for service connection for a 
stomach condition having been submitted, the application to 
reopen a claim for service connection for a stomach condition 
is granted and to this extent only, the appeal is granted.


REMAND

Having reopened the veteran's claim of service connection for 
a stomach disorder, this issue must now be considered based 
on a de novo review of the record.

The RO has determined that new and material evidence has not 
been submitted to reopen claims for service connection for 
right hand and right leg disabilities.  A review of the 
record shows that in November 1960 the RO denied service 
connection for right hand and right leg scars on the basis 
that they were clearly noted on the enlistment examination 
report.  The Board notes that at that time the veteran had 
not filed a formal claim for service connection for these 
disorders.  It is apparent from the veteran's statement and 
testimony that the current service connection claims arise 
from claimed in-service injuries rather than preexisting 
scars.  This aspect of the claims was not adjudicated at the 
time of the November 1960 rating decision.  Thus, the RO 
should adjudicate these claims de novo basis.  

The veteran reported that he was hospitalized in an Army 
field hospital in Korea in late 1950 or 1951 while serving 
with the 37th Field Artillery (FA) Battalion (BN).  A July 
1949 SMR notes that the veteran "came in today with hand all 
tape up, suppose to have a broken hand."  A February 1952 
SMR notes a mashed 3rd finger of right hand and another 
February 1952 report notes a splint on a finger.  The veteran 
testified that he tripped, fell, and sprained the right hand 
and thumb, and that the field hospital bandaged his swollen 
right leg.  

The veteran is also claiming frostbite as a result of 
exposure while stationed in Korea.  The evidence shows that 
the veteran served in Korea in the wintertime.  The service 
medical records show that the veteran was treated for stomach 
complaints.  In View of the above, the Board finds that 
current examinations are warranted.  

In May 1993 the veteran submitted a claim which included a 
request for increased ratings for his prostatitis and 
hemorrhoids.  Included in this document was the veteran's new 
address.  In January 1995 the RO denied the veteran's claims.  
The veteran was notified of the denial and his appellate 
rights in a letter dated in January 1995, which was mailed to 
the veteran's old address.  In May 1996 the veteran notified 
the VA that he had just received notice of the January 1995 
denial because the letter had been sent to the wrong address.  
He stated that he notified the VA of his new address in 1993.  
He requested a statement if the case.  

During his hearing at the RO in February 1999 the veteran 
requested that the RO considerer several claims, including 
increased ratings for his prostatitis and hemorrhoids.  A 
statement of the case issued in November 2000 reflects that 
only the evidence received in conjunction with the 1999 claim 
was considered.

The Board finds that the January 1995 rating action is not 
final with regard to the claims for increased ratings for his 
prostatitis and hemorrhoids and the veteran's May 1993 claims 
remain open.  

With regard to the prostatitis, the Board notes that the 
rating criteria for an increased rating for prostatitis was 
revised effective February 17, 1994.  A review of the 
pertinent statement of the case and supplemental statement of 
the case shows that the veteran has not been informed of the 
old rating criteria which was in effect prior to February 17, 
1994.  Also during the VA July 2002 examination the veteran 
reported that he had nocturia two to three times.  However, 
the examiner indicated that there were no clinical signs of 
prostatitis.  The Board is of the opinion that this matter 
should be clarified.   

The claims are hereby remanded to the RO for the following 
development:

1.  The RO should request the VA medical 
facility in Northport, New York to 
furnish any additional medical records 
pertaining to treatment for the 
disabilities in issue covering the period 
from December 2003 to the present. 

2.  The RO should make arrangements for a 
VA examination by a specialist in cold 
injuries to determine the nature, 
severity, and etiology of any residuals 
of cold injuries.  The physician should 
review the claims files and elicit from 
the veteran a complete history of in 
service and post service cold exposure.  
All tests deemed necessary should be 
performed.  Following the examination the 
examiner is requested to render an 
opinion as to whether it is as likely as 
not that any residuals of frostbite 
diagnosed are related to service.  A 
complete rational for any opinion 
expressed should be include in the 
report.   

3.  A VA examination should be conducted 
to determine the nature, severity, and 
etiology of any disabilities involving 
the right hand and stomach.  The 
physician should review the claims files.  
All tests deemed necessary should be 
performed.  Following the examination the 
examiner is requested to render an 
opinion as to whether it is as likely as 
not that any stomach and/or right hand 
disorder diagnosed is related to active 
service.  A complete rational for any 
opinion expressed should be include in 
the report.    

4.  The RO is requested to forward the 
claims file to the VA examiner who 
conducted the genitourinary examination 
in July 2002 for an addendum.  After 
again reviewing the claims file the 
examiner should be requested to render an 
opinion as to whether it is as likely as 
not that the veteran's nocturia is 
related to the veteran's prostate 
disorder?  If no, the examiner should 
indicate the etiology of the nocturia.  A 
complete rational for any opinion 
expressed should be include in the 
report.    

5.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the claims, to 
include the issues of service connection 
for stomach and right leg and hand 
disorders on a de novo basis.  In 
readjudicating the increased rating 
claims the RO is requested to consider 
all evidence received in conjunction with 
the May 1993 reopened claim and to again 
consider the applicability of 38 C.F.R. 
§ 3.324 prior to July 8, 2002.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
furnished a SSOC, which includes the old 
rating criteria for an increased rating 
for prostatitis. and given an opportunity 
to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).


	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


